Exhibit 10.9

 

 

COBBS CREEK LLC

as Company

and

FS INVESTMENT CORPORATION II

as Collateral Manager

COLLATERAL MANAGEMENT AGREEMENT

Dated as of October 26, 2012

 

 



--------------------------------------------------------------------------------

This COLLATERAL MANAGEMENT AGREEMENT, dated as of October 26, 2012 (this
“Agreement”), is entered into by and between COBBS CREEK LLC, a Delaware limited
liability company (the “Company”), and FS INVESTMENT CORPORATION II, a Maryland
corporation (in such capacity, the “Collateral Manager”).

WHEREAS, the Company desires to engage the Collateral Manager to provide the
services described herein, and the Collateral Manager desires to provide such
services; and

WHEREAS, capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings ascribed thereto in the TBMA/ISMA Global
Master Repurchase Agreement dated as of October 26, 2012, as amended from time
to time (together with any agreements referred to therein, the “Global Master
Repurchase Agreement”), between the Company and JPMorgan Chase Bank, N.A.,
London Branch, as counterparty (in such capacity, together with its successors
in such capacity, the “Counterparty”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
the parties hereto hereby agree as follows:

 

  1. Management Services.

The Company hereby appoints FS Investment Corporation II as Collateral Manager
pursuant to the terms and conditions of this Agreement and with the authority to
service, administer and exercise rights and remedies, on behalf of the Company,
in respect of the Collateral Assets. FS Investment Corporation II hereby accepts
such appointment and agrees to perform the duties and responsibilities of the
Collateral Manager pursuant to the terms hereof. The Collateral Manager will
provide the Company with the following services (in accordance with and subject
to the applicable requirements of, and the restrictions and limitations set
forth in, the Global Master Repurchase Agreement and the Company’s limited
liability company agreement (the “LLC Agreement”)):

(a) determining the specific Collateral Assets or other assets to be purchased,
otherwise acquired or sold by the Company;

(b) effecting the purchase, other acquisition and sale of Collateral Assets and
all other assets of the Company;

(c) negotiating with Obligors as to proposed amendments and modifications
(including, but not limited to, extensions or releases of collateral) of the
documentation evidencing and governing the Collateral Assets;

(d) making determinations with respect to the Company’s exercise (including but
not limited to any waiver, modification or variation) of any rights (including
but not limited to voting rights and rights arising in connection with the
bankruptcy or insolvency of an Obligor or the consensual or non-judicial
restructuring of the debt or equity of an Obligor) or remedies in connection
with the Collateral Assets and participating in the committees (official or
otherwise) or other groups formed by creditors of an Obligor;

(e) determining compliance with the Adjusted Net Worth Test;



--------------------------------------------------------------------------------

(f) determining whether any Collateral Asset is a Performing Common Equity,
Preferred Stock, a Structured Finance Obligation, a Participation, a Finance
Lease, a Uncovered Revolving or Delayed-Draw Asset, Non-Performing Common
Equity, a Derivatives Transaction, debt or equity of affiliates of Counterparty
and a Bank Loan;

(g) determining whether any payment will be made, and the amount thereof,
pursuant to Section 6(o) of Annex I to the Global Master Repurchase Agreement;

(h) managing the Company’s investments within the parameters set forth in the
Global Master Repurchase Agreement; and

(i) promptly providing the Counterparty and the Company in writing any notices
required to be delivered under Section 6(c) of Annex I to the Global Master
Repurchase Agreement to the extent the Collateral Manager has actual knowledge
of the occurrence thereof.

The Company agrees for the benefit of the Collateral Manager and the
Counterparty to follow the lawful instructions and directions of the Collateral
Manager in connection with the Collateral Manager’s services hereunder.

The Collateral Manager shall use reasonable care in rendering its services
hereunder, using a degree of skill and attention no less than that which the
Collateral Manager exercises with respect to comparable assets that it manages
for itself and for others in accordance with its existing practices and
procedures which the Collateral Manager reasonably believes to be consistent
with those followed by institutional managers of national standing relating to
assets of the nature and character of Collateral Assets, except as expressly
provided otherwise in this Agreement. The Collateral Manager shall comply with
and perform all the duties and functions that have been specifically delegated
to it under this Agreement. The Collateral Manager shall not be bound to follow
any amendment to the Global Master Repurchase Agreement, however, until it has
received a copy of the amendment from the Company or the Counterparty and, in
addition, the Collateral Manager shall not be bound by any amendment to the
Global Master Repurchase Agreement which adversely affects in any material
respects the obligations of the Collateral Manager unless the Collateral Manager
shall have consented thereto in writing. The Company agrees that it will not
permit any amendment to the Global Master Repurchase Agreement that adversely
affects the duties or liabilities of the Collateral Manager to become effective
unless the Collateral Manager has been given prior written notice of such
amendment and consented thereto in writing.

To the extent necessary or appropriate to perform all of the duties to be
performed by it hereunder, the Collateral Manager shall have the power to
negotiate, execute and deliver all necessary documents and instruments on behalf
of the Company with respect to any Collateral Asset or other asset of the
Company and with respect to the rights and obligations of the Company under the
Global Master Repurchase Agreement.

The Collateral Manager shall have no obligation to perform any duties other than
those specified herein.

 

2



--------------------------------------------------------------------------------

  2. Brokerage.

The Collateral Manager shall use reasonable efforts to obtain the best prices
and execution for all orders placed with respect to the Collateral Assets, and
other assets of the Company, considering all circumstances. Subject to the
objective of obtaining best prices and execution, the Collateral Manager may
take into consideration research and other brokerage services furnished to the
Collateral Manager or its affiliates by brokers and dealers which are not
affiliates of the Collateral Manager. Such services may be used by the
Collateral Manager or its affiliates in connection with its other advisory
activities or investment operations. The Collateral Manager may aggregate sales
and purchase orders of securities placed with respect to the Collateral Assets,
and other assets of the Company, with similar orders being made simultaneously
for other accounts managed by the Collateral Manager or with accounts of the
affiliates of the Collateral Manager, if in the Collateral Manager’s sole
judgment such aggregation shall result in an overall economic benefit to the
Company taking into consideration the selling or purchase price, brokerage
commission and other expenses. In accounting for such aggregated order price,
commission and other expenses shall be averaged on a per position basis.

The Company acknowledges that the determination of any such economic benefit by
the Collateral Manager is subjective and represents the Collateral Manager’s
evaluation at the time that the Company will be benefited by better purchase or
sales prices, lower commission expenses and beneficial timing of transactions or
a combination of these and other factors. When any aggregate sales or purchase
orders occur, the objective of the Collateral Manager (and any of its affiliates
involved in such transactions) shall be to allocate the executions among the
accounts in an equitable manner.

Subject to the Collateral Manager’s execution obligations described herein, the
Collateral Manager is hereby authorized to effect client cross-transactions
where the Collateral Manager causes a transaction to be effected between the
Company and another account advised by it or any of its affiliates; provided
that, if and to the extent required by the Investment Advisers Act, such
authorization is terminable at the Company’s option without penalty, effective
upon receipt by the Collateral Manager of written notice from the Company. The
terms and conditions of any transaction between the Company and the Collateral
Manager pursuant to this Agreement shall be conducted and executed in accordance
with applicable law and under terms and at a price that would be applicable in a
materially identical transaction conducted on an arms-length basis. In addition,
the Company hereby consents to, and authorizes the Collateral Manager to enter
into, agency cross-transactions where it or any of its affiliates acts as broker
for the Company and for the other party to the transaction, to the extent
permitted under applicable law; provided that the Company shall have the right
to revoke such consent at any time by written notice to the Collateral Manager.

 

  3. The Representations and Warranties of the Company.

The Company represents and warrants to the Collateral Manager that:

(a) the Company has been duly organized and is validly existing under the laws
of Delaware, has the full power and authority to own its assets and the
obligations proposed to be owned by it and to transact the business in which it
is presently engaged

 

3



--------------------------------------------------------------------------------

and is duly qualified under the laws of each jurisdiction where its ownership or
lease of property or the conduct of its business requires, or the performance of
its obligations under this Agreement and the Global Master Repurchase Agreement
would require, such qualification, except for failures to be so qualified,
authorized or licensed that would not in the aggregate have a material adverse
effect on the business, operations, assets or financial condition of the
Company;

(b) the Company has full power and authority to execute, deliver and perform
this Agreement, the Global Master Repurchase Agreement and all obligations
required hereunder and under the Global Master Repurchase Agreement, and the
performance of all obligations imposed upon it hereunder and thereunder;

(c) this Agreement has been duly authorized, executed and delivered by it and
constitutes its valid and binding obligation, enforceable in accordance with its
terms except that the enforceability thereof may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws now or hereafter in effect relating to creditors’ rights and
(ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law);

(d) no consent, approval, authorization or order of or declaration or filing
with any government, governmental instrumentality or court or other person is
required for the performance by the Company of its duties hereunder, except such
as have been duly made or obtained;

(e) neither the execution and delivery of this Agreement nor the fulfillment of
the terms hereof conflicts with or results in a material breach or violation of
any of the material terms or provisions of or constitutes a material default
under (i) the Company’s certificate of formation, operating agreement or other
constituent documents, (ii) the terms of any material indenture, contract,
lease, mortgage, deed of trust, note, agreement or other evidence of
indebtedness or other material agreement, obligation, condition, covenant or
instrument to which the Company is a party or is bound, (iii) any statute
applicable to the Company or (iv) any law, decree, order, rule or regulation
applicable to the Company of any court or regulatory, administrative or
governmental agency, body or authority or arbitrator having or asserting
jurisdiction over the Company or its properties, and which would have a material
adverse effect upon the performance by the Company of its duties under this
Agreement;

(f) neither the Company nor any of its affiliates are in violation of any U.S.
federal or state securities law or regulation promulgated thereunder and there
is no charge, investigation, action, suit or proceeding before or by any court
or regulatory agency pending or, to the best knowledge of the Company,
threatened that would have a material adverse effect upon the performance by the
Company of its duties under this Agreement;

 

4



--------------------------------------------------------------------------------

(g) the Company has not engaged in any transaction that would result in the
violation of, or require registration as an investment company under, the
Investment Company Act;

(h) the Company is not required to register as an “investment company” under the
Investment Company Act; and

(i) there is no charge, investigation, action, suit or proceeding before or by
any court pending or, to the best knowledge of the Company, threatened that, if
determined adversely to the Company, would have a material adverse effect upon
the performance by the Company of its duties under, or on the validity or
enforceability of, this Agreement or the provisions of the Global Master
Repurchase Agreement applicable to the Company thereunder.

 

  4. Representations and Warranties of the Collateral Manager.

The Collateral Manager represents and warrants to the Company that:

(a) the Collateral Manager is duly organized and validly existing under the laws
of Maryland and has the full power and authority to transact the business in
which it is presently engaged and is duly qualified under the laws of each
jurisdiction where the conduct of its business requires, or the performance of
its obligations under this Agreement and the provisions of the Global Master
Repurchase Agreement applicable to the Collateral Manager would require, such
qualification, except for failures to be so qualified, authorized or licensed
which would not in the aggregate have a material adverse effect on the business,
operations, assets or financial condition of the Collateral Manager, or on the
ability of the Collateral Manager to perform its obligations under, or on the
validity or enforceability of, this Agreement and the applicable provisions of
the Global Master Repurchase Agreement;

(b) the Collateral Manager has full power and authority to execute and deliver
this Agreement and to perform all of its obligations hereunder and under the
Global Master Repurchase Agreement;

(c) this Agreement has been duly authorized, executed and delivered by the
Collateral Manager and constitutes a valid and binding agreement of the
Collateral Manager, enforceable against it in accordance with its terms, except
that the enforceability thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights and (ii) general principles of equity (regardless
of whether such enforcement is considered in a proceeding in equity or at law);

(d) neither the Collateral Manager nor any of its affiliates is in violation of
any federal or state securities law or regulation promulgated thereunder or any
material listing requirements of any exchange on which it is listed and there is
no charge, investigation, action, suit or proceeding before or by any court,
exchange or regulatory agency pending or, to the best knowledge of the
Collateral Manager, threatened, that in either case would have a material
adverse effect upon the performance by the Collateral Manager of its duties
under this Agreement;

 

5



--------------------------------------------------------------------------------

(e) neither the execution and delivery of this Agreement, nor the performance of
the terms hereof or the provisions of the Global Master Repurchase Agreement
applicable to the Collateral Manager, conflicts with or results in a material
breach or violation of any of the material terms or provisions of, or
constitutes a material default under, (i) its articles of organization, bylaws
or other constituent document, (ii) the terms of any material indenture,
contract, lease, mortgage, deed of trust, note agreement or other evidence of
indebtedness or other material agreement, obligation, condition, covenant or
instrument to which the Collateral Manager is a party or is bound, (iii) any
statute applicable to the Collateral Manager or (iv) any law, decree, order,
rule or regulation applicable to the Collateral Manager of any court or
regulatory, administrative or governmental agency, body or authority or
arbitrator having or asserting jurisdiction over the Collateral Manager or its
properties, and which would have, in the case of any of clauses (ii) through
(iv) of this paragraph (e), a material adverse effect upon the performance by
the Collateral Manager of its duties under this Agreement or the provisions of
the Global Master Repurchase Agreement applicable to the Collateral Manager; and

(f) no consent, approval, authorization or order of or declaration or filing
with any government, governmental instrumentality or court or other person is
required for the performance by it of its duties hereunder, except such as have
been duly made or obtained.

 

  5. Expenses.

The Collateral Manager shall pay all reasonable expenses and costs (including
salaries, rent and other overhead) incurred by it in connection with its
services under this Agreement; provided that the Collateral Manager shall not be
liable for and the Company shall be responsible for the payment of (i) expenses
and costs of legal advisers (including reasonable expenses and costs associated
with the use of internal legal counsel of the Collateral Manager), consultants
and other professionals retained by the Company or by the Collateral Manager, on
behalf of the Company, in connection with the services provided by the
Collateral Manager pursuant to this Agreement and the Global Master Repurchase
Agreement, (ii) the reasonable cost of asset pricing and asset rating services,
and accounting, programming and data entry services that are retained in
connection with services of the Collateral Manager under this Agreement,
(iii) travel expenses (airfare, meals, lodging and other transportation)
incurred by the Collateral Manager as is reasonably necessary in connection with
the selection of Collateral Assets and the negotiation, documentation, default
or restructuring of any Collateral Asset, and (iv) any extraordinary costs and
expenses incurred by the Collateral Manager in the performance of its
obligations under this Agreement. To the extent that such expenses are incurred
in connection with obligations that are also held by the Collateral Manager, the
Collateral Manager shall allocate the expenses among the accounts in a fair and
equitable manner. Any amounts payable pursuant to this Section 5 shall be
reimbursed by the Company to the extent funds are available therefor.

 

6



--------------------------------------------------------------------------------

  6. Fees.

(a) The Company shall pay to the Collateral Manager, for services rendered and
performance of its obligations under this Agreement fees which are payable in
arrears on each Repurchase Date in an amount equal to 0.35% per annum of the
aggregate par amount of all Collateral Assets measured as of each Repurchase
Date (the “Management Fee”). The Management Fee will be calculated on the basis
of a calendar year consisting of 360 days and the actual number of days elapsed.

(b) The Collateral Manager may, in its sole discretion, (i) waive all or any
portion of the Management Fee or (ii) defer all or any portion of the Management
Fee. Such deferred amounts will become payable on the next Repurchase Date in
the same manner and priority as their original characterization would have
required unless deferred again.

(c) If this Agreement is terminated pursuant to Section 11 hereof or otherwise,
the Management Fee calculated as provided in Section 6(a) hereof shall be
prorated for any partial periods between Repurchase Dates during which this
Agreement was in effect and shall be due and payable, along with any deferred
Management Fee, concurrently with such termination.

(d) The Management Fee will be payable from the Company’s assets. If on any
Repurchase Date there are insufficient funds to pay the Management Fee then due
in full, the amount not so paid shall be deferred without interest and shall be
payable on the next Repurchase Date if any on which any funds are available
therefor, as provided in the Global Master Repurchase Agreement.

 

  7. Non-Exclusivity.

The services of the Collateral Manager to the Company are not to be deemed
exclusive, and the Collateral Manager shall be free to render asset management
or management services to other persons (including affiliates, other investment
companies, and clients having objectives similar to those of the Company). It is
understood and agreed that the officers and directors of the Collateral Manager
may engage in any other business activity or render services to any other person
or serve as partners, officers or directors of any other firm or corporation.
Notwithstanding the foregoing, it is understood and agreed that the Collateral
Manager will at no time render any services to, or in any way participate in the
organization or operation of, any investment company or other entity if such
actions would require the Company to register as an “investment company” under
the Investment Company Act. Subject to Section 9 hereof, it is understood and
agreed that information or advice received by the Collateral Manager and
officers or directors of the Collateral Manager hereunder shall be used by such
organization or such persons to the extent permitted by applicable law.

 

  8. Conflicts of Interest.

The Collateral Manager may, subject to applicable legal requirements, direct the
Company (i) to acquire (whether by purchase, contribution or otherwise) any
Collateral Assets for the Company from the Collateral Manager or any of its
affiliates as principal or (ii) to sell or distribute any Collateral Assets for
the Company to the Collateral Manager or any of its affiliates as principal.

 

7



--------------------------------------------------------------------------------

Notwithstanding the provisions of the preceding paragraph, various potential and
actual conflicts of interest may arise from the overall investment activity of
the Collateral Manager and its affiliates. The Collateral Manager, its
affiliates and their respective clients may invest in obligations that would be
appropriate for inclusion in the Company’s assets. Such investments may be
different from those made on behalf of the Company. The Collateral Manager and
its affiliates may have ongoing relationships with Obligors and may own equity
or Collateral Assets issued by Obligors. The Collateral Manager and its
affiliates and the clients of the Collateral Manager or its affiliates may
invest in obligations that are senior to, or have interests different from or
adverse to, the Collateral Assets of the Company. The Collateral Manager may
serve as Collateral Manager for, invest in, or be affiliated with, other
entities organized to issue collateralized Collateral Assets secured by loans,
high-yield debt securities, or other Collateral Assets. The Collateral Manager
may at certain times be simultaneously seeking to purchase or sell investments
for other entities for which it serves as Collateral Manager, or for its clients
and affiliates, and selecting such investments as Collateral Assets for the
Company. Furthermore, the Collateral Manager and/or its affiliates may make an
investment on their behalf or on behalf of any account that they manage or
advise without offering the investment opportunity to the Company or making an
investment on behalf of the Company.

The Company hereby acknowledges the various potential and actual conflicts of
interest that may exist with respect to the Collateral Manager; provided that
nothing in this Section 8 shall be construed as altering the duties of the
Collateral Manager as set forth in this Agreement or the requirements of any
law, rule, or regulation applicable to the Collateral Manager.

 

  9. Records; Confidentiality.

The Collateral Manager shall maintain appropriate books of account and records
relating to services performed hereunder, and such books of account and records
shall be accessible for inspection by a representative of the Company, the
Counterparty, and independent accountants appointed by the Company at a mutually
agreed time during normal business hours and upon not less than three
(3) Business Days’ prior notice.

At no time will the Collateral Manager make a public announcement concerning the
Global Master Repurchase Agreement, the Collateral Manager’s role hereunder or
any other aspect of the transactions contemplated by this Agreement and the
Global Master Repurchase Agreement absent the written consent of the Company.

The Collateral Manager shall, and shall cause its affiliates to, keep
confidential any and all information obtained in connection with the services
rendered hereunder and shall not disclose any such information to non-affiliated
third parties except (i) with the prior written consent of the Company, (ii) as
required by law, regulation, court order or the rules or regulations of any self
regulating organization, body or official having jurisdiction over the
Collateral Manager, (iii) to its professional advisers, (iv) such information as
shall have been publicly disclosed other than in violation of this Agreement,
(v) the identification of the

 

8



--------------------------------------------------------------------------------

Company as a client of the Collateral Manager, (vi) information related to the
performance of the Collateral Manager, (vii) information furnished in connection
with any successor collateral manager or assignee, or any agent that has been
assigned duties in accordance with this Agreement, or (viii) such information
that was or is obtained by the Collateral Manager on a non-confidential basis;
provided that the Collateral Manager does not know or have reason to know, after
due inquiry, of any breach by such source of any confidentiality obligations
with respect thereto. For purposes of this Section 9, the Counterparty shall in
no event be considered a “non-affiliated third party,” and the Collateral
Manager may disclose any of the aforementioned information to the Counterparty
insofar as such information relates to the Company’s performance of its
obligations under the Global Master Repurchase Agreement.

 

  10. Term.

This Agreement shall become effective on the date hereof and shall continue
unless terminated as hereinafter provided.

 

  11. Termination.

(a) This Agreement may be terminated, and the Collateral Manager may be removed,
without payment to the Collateral Manager of any penalty, for cause upon prior
written notice by the Company; provided that such notice may be waived by the
Collateral Manager. For this purpose, “cause” will mean the occurrence of any of
the following events or circumstances:

(i) the Collateral Manager’s breach, in any respect, of any provision of this
Agreement and the Collateral Manager’s failure to cure such breach within 30
days of its becoming aware of, or receiving notice of, the occurrence of such
breach;

(ii) the Collateral Manager’s willful breach of any provision of this Agreement;

(iii) the failure of any representation, warranty, certification or statement
made or delivered by the Collateral Manager in or pursuant to this Agreement to
be correct in any material respect when made, which failure (a) could reasonably
be expected to have a material adverse effect on the Company and (b) is not
corrected by the Collateral Manager within 30 days of its receipt of notice from
the Company of such failure, unless, if such failure is not capable of being
cured in 30 days but is curable within 60 days, the Collateral Manager has taken
action that the Collateral Manager in good faith believes will remedy, and does
in fact remedy, such failure within 60 days after notice of such failure being
given to the Collateral Manager;

(iv) the Collateral Manager (1) is dissolved (other than pursuant to a
consolidation, amalgamation or merger), (2) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other

 

9



--------------------------------------------------------------------------------

similar law of any jurisdiction, (3) becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due, (4) makes a general assignment, arrangement or composition with
or for the benefit of its creditors, (5) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property or (6) is
adjudicated as insolvent or bankrupt, or a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Collateral
Manager, or appointing a receiver, liquidator, assignee, or sequestrator (or
other similar official) of the Collateral Manager or of any substantial part of
its property, and the continuance of any such decree or order unstayed and in
effect for a period of 60 consecutive days; or

(v) the occurrence of an act by the Collateral Manager that constitutes fraud or
criminal activity in the performance of its obligations under this Agreement, or
the Collateral Manager being indicted for a criminal offense materially related
to its business of providing asset management services.

If any such event occurs, the Collateral Manager shall give prompt written
notice thereof to the Company and the Counterparty promptly upon the Collateral
Manager becoming aware of the occurrence of such event.

(b) The Collateral Manager shall have the right to terminate this Agreement only
upon 90 days prior written notice to the Company and the Counterparty, and this
Agreement shall terminate automatically in the event of its assignment by the
Collateral Manager which is not made in accordance with Sections 13 and 17 of
this Agreement.

(c) This Agreement shall be automatically terminated in the event that the
Company determines in good faith that the Company or the Company’s asset
portfolio has become required to be registered under the provisions of the
Investment Company Act.

(d) Within 30 days of the resignation or removal of the Collateral Manager, the
Company may appoint a successor Collateral Manager upon approval of the
Counterparty.

 

  12. Action Upon Termination.

(a) Upon the effective termination of this Agreement, the Collateral Manager
shall as soon as practicable deliver to the Company all property and documents
of the Company or otherwise relating to the Company’s assets then in the custody
of the Collateral Manager.

Notwithstanding such termination, the Collateral Manager shall remain liable to
the extent set forth herein (but subject to Section 13 hereof) for its acts or
omissions hereunder arising prior to termination and for any expenses, losses,
damages, liabilities, demands, charges and claims (including reasonable
attorney’s fees) in respect of or arising out of a breach of the representations
and warranties made by the Collateral Manager in Section 4 hereof or from any
failure of the Collateral Manager to comply with the provisions of this
Section 12.

 

10



--------------------------------------------------------------------------------

(b) The Collateral Manager agrees that, notwithstanding any termination, it
shall reasonably cooperate in any suit, action or proceeding relating to this
Agreement (each, a “Proceeding”) arising in connection with this Agreement or
any of the Company’s assets (excluding any such Proceeding in which claims are
asserted against the Collateral Manager or any affiliate of the Collateral
Manager) so long as the Collateral Manager shall have been offered reasonable
security, indemnity or other provisions against the cost, expenses and
liabilities that might be incurred in connection therewith and a reasonable per
diem fee.

 

  13. Liability of Collateral Manager; Delegation.

(a) The Collateral Manager assumes no responsibility under this Agreement other
than to render the services called for hereunder. The Collateral Manager shall
not be responsible for any action of the Company in declining to follow any
advice, recommendation or direction of the Collateral Manager. The Collateral
Manager shall have no liability to the Counterparty or other creditors of the
Company, for any error of judgment, mistake of law, or for any loss arising out
of any investment, or for any other act or omission in the performance of its
obligations to the Company except for liability to which it would be subject by
reason of willful misfeasance, bad faith, gross negligence in performance, or
reckless disregard of its obligations hereunder. The Collateral Manager may
delegate to an agent selected with reasonable care, which shall include any
person that is party to a sub-advisory agreement with the Collateral Manager or
any of its affiliates as of the date hereof, any or all duties (other than its
asset selection or trade execution duties) assigned to the Collateral Manager
hereunder; provided that no such delegation by the Collateral Manager of any of
its duties hereunder shall relieve the Collateral Manager of any of its duties
hereunder nor relieve the Collateral Manager of any liability with respect to
the performance of such duties. For the avoidance of doubt, asset selection and
trade execution duties shall include the services described in Section 1(a)
hereof.

Notwithstanding the above and Section 17, the Collateral Manager shall, upon
notice to the Counterparty, be permitted to assign any or all of its rights and
delegate any or all of its obligations to an affiliate that (i) will
professionally and competently perform duties similar to those imposed upon the
Collateral Manager under this Agreement and (ii) is legally qualified and has
the capacity to act as the Collateral Manager under this Agreement. The
Collateral Manager shall not be liable for any consequential damages hereunder.

(b) The Company shall reimburse, indemnify and hold harmless the Collateral
Manager, its directors, officers, agents and employees and any of its affiliates
from any and all expenses, losses, damages, liabilities, demands, charges and
claims of any nature whatsoever (including reasonable attorneys’ fees and
expenses), as are incurred in investigating, preparing, pursuing or defending
any claim, action, proceeding or investigation with respect to any pending or
threatened litigation caused by, or arising out of or in connection with, any
acts or omissions of the Collateral Manager, its directors,

 

11



--------------------------------------------------------------------------------

officers, stockholders, agents and employees made in good faith and in the
performance of the Collateral Manager’s duties under this Agreement except to
the extent resulting from such person’s bad faith, willful misfeasance, gross
negligence or reckless disregard of its duties hereunder or thereunder. The
Collateral Manager, its directors, officers, stockholders, agents and employees
may consult with counsel and accountants with respect to the affairs of the
Company and shall be fully protected and justified, to the extent allowed by
law, in acting, or failing to act, if such action or failure to act is taken or
made in good faith and is in accordance with the advice or opinion of such
counsel or accountants. Notwithstanding anything contained herein to the
contrary, the obligations of the Company under this Section 13(b) shall be
payable from the Company’s assets and are subject to the availability of funds.

(c) The Collateral Manager shall reimburse, indemnify and hold harmless the
Company, its members, manager, officers, agents and employees from any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including reasonable attorneys’ fees and expenses), as are
incurred in investigating, preparing, pursuing or defending any claim, action,
proceeding or investigation with respect to any pending or threatened litigation
caused by, or arising out of or in connection with, (i) any acts or omissions of
the Collateral Manager constituting bad faith, willful misconduct, gross
negligence or reckless disregard of its duties under this Agreement and (ii) any
breach of the representations and warranties made by the Collateral Manager in
Section 4 hereof.

 

  14. Obligations of Collateral Manager.

Unless otherwise required by this Agreement or by applicable law, the Collateral
Manager shall not intentionally take any action, which it knows or should know
would (a) materially adversely affect the Company for purposes of United States
federal or state law or any other law known to the Collateral Manager to be
applicable to the Company, (b) require registration of the Company or the
Company’s assets as an “investment company” under the Investment Company Act,
(c) not be permitted under the Company’s operating agreement or certificate of
formation (including, but not limited to, Section 9 of the Company’s operating
agreement), (d) cause the Company to violate the terms of the Global Master
Repurchase Agreement, or (e) subject the Company to federal, state or other
income taxation; it being understood that in connection with the foregoing the
Collateral Manager will not be required to make any independent investigation of
any facts or laws not otherwise known to it in connection with its obligations
under this Agreement or the conduct of its business generally. The Collateral
Manager covenants that it shall comply in all material respects with all laws
and regulations applicable to it in connection with the performance of its
duties under this Agreement. Notwithstanding anything in this Agreement, the
Collateral Manager shall not take any discretionary action that would reasonably
be expected to cause an Event of Default under the Global Master Repurchase
Agreement. The Collateral Manager covenants that it shall not fail to correct
any known misunderstandings regarding the separate identity of the Company and
shall not identify itself as a division or department of the Company.

 

12



--------------------------------------------------------------------------------

  15. No Partnership or Joint Venture.

The Company and the Collateral Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them. The
Collateral Manager’s relation to the Company shall be deemed to be that of an
independent contractor.

 

  16. Notices.

Any notice under this Agreement shall be in writing and sent by facsimile,
confirmed by telephonic communication, or addressed and delivered or mailed
postage paid to the other party at such address as such other party may
designate for the receipt of such notice. Until further notice to the other
party it is agreed that the address of the Company and the address of the
Collateral Manager for this purpose shall be:

 

Company:    Cobbs Creek LLC    Cira Centre    2929 Arch Street, Suite 675   
Philadelphia, Pennsylvania 19104    Attention: Gerald F. Stahlecker   
Telephone: (215) 495-1169    Facsimile: (215) 222-4649    Electronic Mail:
jerry.stahlecker@franklinsquare.com Collateral Manager:    FS Investment
Corporation II    Cira Centre    2929 Arch Street, Suite 675    Philadelphia,
Pennsylvania 19104    Attention: Gerald F. Stahlecker    Telephone: (215)
495-1169    Facsimile: (215) 222-4649    Electronic Mail:
jerry.stahlecker@franklinsquare.com

 

  17. Succession/Assignment.

This Agreement shall inure to the benefit of and be binding upon the successors
to the parties hereto. No assignment of this Agreement by the Collateral Manager
(including, without limitation, a change in control or management of the
Collateral Manager which would be deemed an “assignment” under the Investment
Advisers Act) shall be made without the consent of the Company and the
Counterparty.

 

  18. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to conflicts of laws principles.
With respect to any Proceeding, each party irrevocably (i) submits to the
non-exclusive jurisdiction of the courts of the State of New York and the United
States District Court

 

13



--------------------------------------------------------------------------------

located in the Borough of Manhattan in New York City and (ii) waives any
objection which it may have at any time to the laying of venue of any
Proceedings brought in any such court, waives any claim that such Proceedings
have been brought in an inconvenient forum and further waives the right to
object, with respect to such Proceedings, that such court does not have any
jurisdiction over such party. Nothing in this Agreement precludes either party
from bringing Proceedings in any other jurisdiction, nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

(b) THE PARTIES HERETO IRREVOCABLY CONSENT TO THE SERVICE OF ANY AND ALL PROCESS
IN ANY ACTION OR PROCEEDING BY THE MAILING OR DELIVERY OF COPIES OF SUCH PROCESS
TO EACH SUCH PARTY AT THE ADDRESS SPECIFIED IN SECTION 16 HEREOF. THE PARTIES
HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(d) No failure on the part of either party hereto to exercise and no delay in
exercising, and no course of dealing with respect to, any right, remedy, power
or privilege under this Agreement shall operate as a waiver thereof nor shall
any single or partial exercise of any right, remedy, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

(e) The captions in this Agreement are included for convenience only and in no
way define or limit any of the provisions hereof or otherwise affect their
construction or effect.

(f) In the event any provision of this Agreement shall be held invalid or
unenforceable, by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provisions hereof.

(g) This Agreement may not be amended or modified or any provision thereof
waived except by an instrument in writing signed by the parties hereto.

(h) This Agreement contains the entire understanding and agreement between the
parties and supersedes all other prior understandings and agreements, whether
written or oral, between the parties concerning this subject matter. The express
terms of this Agreement control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof.

 

14



--------------------------------------------------------------------------------

(i) This Agreement may be executed in any number of counterparts, each of which
so executed shall be deemed an original, but all such counterparts shall
together constitute but one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

(j) Each representation and warranty made or deemed to be made herein or
pursuant hereto, and each indemnity provided for hereby, shall survive the
execution and delivery and any termination or assignment of this Agreement or
resignation or removal of the Collateral Manager.

(k) The Company hereby acknowledges and accepts all actions that were taken by
the Collateral Manager and/or recommended to the Company by the Collateral
Manager prior to the Closing Date, including all actions and recommendations
that were related to the anticipated purchase or receipt of assets by the
Company that were otherwise consistent with the services to be provided by the
Collateral Manager to the Company pursuant to Section 1 of this Agreement prior
to the Closing Date, in each case, as if this Agreement had been in effect at
the time that such actions were taken or such recommendations were made.

 

  19. Non-Payment.

The Collateral Manager shall continue to serve as Collateral Manager under this
Agreement notwithstanding that the Collateral Manager shall not have received
amounts due to it under this Agreement because sufficient funds were not then
available hereunder to pay such amounts.

 

  20. No Recourse.

The Collateral Manager hereby acknowledges and agrees that the Company’s
obligations hereunder will be solely the corporate obligations of the Company,
and the Collateral Manager will not have any recourse to any of the directors,
managers, officers, employees or holders of the membership interest of Company
with respect to any claims, losses, damages, liabilities, indemnities or other
obligations in connection with any transactions contemplated hereby. Recourse in
respect of any obligations of the Company hereunder will be limited to the
Company’s assets and, on the exhaustion thereof, all claims against the Company
arising from this Agreement or any transactions contemplated hereby shall be
extinguished. The provisions of this Section 20 shall survive the termination of
this Agreement for any reason whatsoever.

[signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this COLLATERAL MANAGEMENT
AGREEMENT to be executed by their respective authorized representatives on the
day and year first above written.

 

COBBS CREEK LLC By:  

/s/ Gerald F. Stahlecker

Name:   Gerald F. Stahlecker Title:   Executive Vice President FS INVESTMENT
CORPORATION II By:  

/s/ Gerald F. Stahlecker

Name:   Gerald F. Stahlecker Title:   Executive Vice President

[Signature Page to Cobbs Creek Collateral Management Agreement]